Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.

The applicant argues that Potter is silent to teaching “satisfying a predetermined criterion”. The examiner disagrees. Potter teaches determining whether the medical reports include a textual component. The predetermined criterion is having a textual component. Potter teaches determining whether the medical reports satisfying a predetermined criterion by determining whether the medical reports containing a textual component (see Potter, fig. 4, 404). 
The applicant argues that Potter is silent to teaching determining “whether medical finding exit”. The examiner disagrees. Specifically, Potter teaches identifying medical findings. See Potter fig. 4, 406. The examiner submits that identifying medical findings reads on determining “whether medical finding exit”.
The applicant then argues that Potter does not utilize machine learned network. The meaning of “machine learned network” as explained by the applicant as:
A “machine-learned network” on its face requires a network that was trained by a machine. This machine learning language is known in artificial intelligence as being a specific arrangement (see page 6, line 26-page 7, line 5 of the current application). For example, a machine-learned network is a network trained by a machine using training data including ground truths, which network as trained may then be applied.

[0093] In operation 406, apparatus 200 includes means, such as NLP circuitry 210 or the like, for identifying one or more medical findings from the textual component. In some examples, medical findings are defined by clinical information stored in a NLP knowledge base. That knowledge base includes lexicographic/linguistic information about clinical terminology and language, as well as rules of logic used to combine and refine such information. For example, the IF system 102 utilizes the knowledge base to identify the various ways of referring to procedures such as the removal of a body part, the various ways of referring to a body part such as a kidney, the various ways of indicating laterality such as right/left, and rules that allow for the appropriate combination of body part and laterality to obtain a specific body part, as well as rules that indicate removal of that body part is a possible procedure. In some examples, lexicographic/linguistic information and rules are deployed/applied via the NLP circuitry 210. In some examples, NLP circuitry 210 is configured to ignore information that is not directly pertinent to a clinical indicator or its attributes and context. Examples of such NLP techniques are described in greater detail in U.S. Pat. No. 6,915,254. 

Thus, the examiner submits that Potter teaches utilization of machine learning networks. 
	The applicant argues that Shreiber does not teaching “adding an image”. The examiner submits Shreiber’s reporting may include image related to medical findings to an image template representing anatomy region of interest (see Shreiber, fig. 5B). Specifically, the examiner submits that Potter’s medical alert (medical reporting) lacks information. Shreiber’s medical reporting (including image template) provide better information. Thus, the combination of Potter and Shreiber teach adding image representation of the medical finding to an image template representing anatomical structure (see Shreiber, fig. b5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/Primary Examiner, Art Unit 2648